Title: General Orders, 13 May 1781
From: Washington, George
To: 


                        
                             Sunday May 13th 1781
                            Parole
                            Countersigns
                        
                        A Captain a subaltern three serjeants and forty rank and file to proceed to New Windsor, and a captain a sub.
                            two serjeants and thirty rank and file to Kings ferry, tomorrow, the former to repair the roads leading from New Windsor
                            towards sussex and Ringwood the latter to repair the roads from King’s ferry towards Morristown—The officers commanding
                            these parties will receive instructions from the Quarter Master General.
                        The party going to Kings ferry will take the necessary tools from West Point the other will receive them at
                            New Windsor or Newburgh.
                        The above parties to carry their arms and forty rounds of ammunition.
                    